Title: To George Washington from David Brooks, 11 November 1783
From: Brooks, David
To: Washington, George


                  
                     Sir,
                     Nov. 11th 1783
                  
                  As your Excellency is about taking a final Leave of the Army, I beg leave to trouble you with a parting request, which, to me, is a matter of great consequence.
                  In the summer of 1776 I was honored with a commission in one of the pennsylvania Regiments, and had the Misfortune to be made prisoner at Fort Washington.  I remained Eighteen Months in Captivity, when I was exchanged, the arrangements that had taken place during my captivity precluded me (and many others) from continuing in the Line of the Army.
                  Desirous of persevering in the cause in which I had engaged, in any way in which I might be useful, I entered into the clothing Department, in which I have continued ever since, without being absent one day from my Business.
                  As I am Conscious of having ever discharged my duty to the best of my abilities; so I am happy in the reflection that my conduct has met with the approbation of my principals in the Department and I trust it has also been approved by your Excellency, under whose immediate orders I have chiefly acted.
                  Anxious to have a permanent Testimonial of my conduct whilst in public service, I request that your Excellency will be pleased to faveur me with a Certificate of Approbation, which I shall esteem as the principal Reward I am like to receive for my long services which are now happily drawing near a Conclusion.
                  That your Excellency may long experience the well earned Blessings of Liberty, safety and Peace, in this Life, and enjoy a Blessed Immortality in the World to come, is the sincere wish of Your Excellency’s Most Obedient and very humble servant
                  
                     D. Brooks
                     Ast Clo. Genl
                  
               